Case 1:20-mc-00199-JGK-OTW Document 66-2 Filed 09/17/20 Page 1 of 4




                  Exhibit 2
9/17/2020                         Vale launches New YorkDocument
                  Case 1:20-mc-00199-JGK-OTW             front in bitter battle
                                                                           66-2 with Beny Steinmetz
                                                                                      Filed         | Financial
                                                                                             09/17/20           Times 2 of 4
                                                                                                             Page

             Mining
             Vale launches New York front in bitter battle with Beny Steinmetz
             Brazilian group alleges tycoon’s family-controlled mining arm fraudulently funnelled $500m into Manhattan
             real estate




             The New York court ﬁling alleges the defendants invested ‘a portion of their ill-gotten gains in valuable and iconic real estate located
             in Manhattan through joint ventures’ © Bloomberg

             Neil Hume, Natural Resources Editor MAY 7 2020


             Vale is demanding information from some of the biggest names in the New York
             property market as it tries to claw back a $500m investment in a failed Guinean iron
             ore project

             The move to unearth documents through the US legal system marks the latest
             development in a long-running dispute between the Brazilian mining company and
             the family of Beny Steinmetz, an Israeli diamond tycoon.

             Vale is seeking to serve subpoenas on property moguls Aby Rosen and René Benko,
             and New York property developer Ziel Feldman, according to court documents seen
             by the Financial Times.

             The company alleges $500m “fraudulently” obtained in 2010 by BSG Resources, the
             Steinmetz family’s mining business, for an iron ore joint venture in Guinea was
             subsequently invested in New York property assets.




https://www.ft.com/content/54d7e54f-8245-4231-b543-a55a63e8a0c0                                                                                         1/3
9/17/2020                        Vale launches New YorkDocument
                 Case 1:20-mc-00199-JGK-OTW             front in bitter battle
                                                                          66-2 with Beny Steinmetz
                                                                                     Filed         | Financial
                                                                                            09/17/20           Times 3 of 4
                                                                                                            Page
             “Vale is seeking documents related to real estate transactions between the
             respondents and the defendants and their parents, subsidiaries, affiliates,
             beneficiaries, and agents in order to ascertain whether the $500m fraudulently
             obtained from Vale was used in the purchase, financing, or sale of any of these real
             estate assets, and where the traceable proceeds of the $500m payment are today,” the
             filing said.

             The defendants named in the case are Mr Steinmetz and five executives who worked
             for BSGR as well as Nysco and Balda, companies also controlled by the Steinmetz
             family.

             The respondents cited in filings are: HFZ, the investment vehicle of businessman Mr
             Feldman; Signa, the Austrian real estate company founded by Mr Benko; and RFR
             Holding, a New York company founded by Mr Rosen. In 2019 Signa and RFR
             purchased the Chrysler Building for $150m.

             In its filing, Vale said the “lion’s share” of the $500m payment made to the failed iron
             ore project was “funnelled” up from BSGR through its parent Nysco to its “ultimate
             parent Balda, a Liechtenstein trust, of which Mr Steinmetz and his family are the sole
             beneficiaries”.

             “A historical snapshot of publicly available evidence and documents produced in
             related proceedings suggests that defendants invested a portion of their ill-gotten
             gains in valuable and iconic real estate located in Manhattan through joint ventures
             with HFZ and Signa Holdings GmbH,” the New York Court filing said.

             HFZ said it had no involvement with Mr Steinmetz or his companies.

             “For some unknown reason, Vale is casting a wide net to harass multiple real estate
             companies and drag them into their foreign dispute,” it said in a statement. “HFZ has
             no information relevant to that dispute and we look forward to the court clarifying
             these details in the near future.”

             Signa said its joint venture with BSGRE, the real estate arm of the Steinmetz family,
             ended at the start of 2015.

             Mr Rosen declined to comment.

             Vale’s dispute with Mr Steinmetz dates back to 2010 when Vale agreed to buy a 51 per
             cent stake in BSGR’s Guinean assets including two blocks of Simandou, one of the
             world’s biggest untapped deposits of steelmaking ingredient iron ore.


https://www.ft.com/content/54d7e54f-8245-4231-b543-a55a63e8a0c0                                                               2/3
9/17/2020                        Vale launches New YorkDocument
                 Case 1:20-mc-00199-JGK-OTW             front in bitter battle
                                                                          66-2 with Beny Steinmetz
                                                                                     Filed         | Financial
                                                                                            09/17/20           Times 4 of 4
                                                                                                            Page
             However, their joint venture to develop the assets was later stripped of its licence after
             the Guinean government concluded in 2014 that the rights to Simandou and another
             mining concession had been won through bribery.

             Vale started legal action against BSGR shortly after that decision.

             Last year BSGR was ordered to pay Vale more than $2bn by a London arbitration
             court after it was found to have made fraudulent misrepresentations about the JV.

             The damages awarded to Vale reflect an initial $500m payment it made to BSGR and
             a further $746m invested in Guinea plus interest and costs.

             BSGR, which has been placed into administration in Guernsey to protect it against the
             litigation, tried to overturn the award on grounds of apparent bias but lost the case in
             London’s High Court in November last year.

             Mr Steinmetz and five BSGR executives were later hit with an asset freezing order
             obtained by Vale.

             The New York subpoenas mark the latest attempt by Vale to enforce the arbitration
             award.

             Mr Steinmetz, who is facing corruption charges in Switzerland over Simandou that he
             also denies, declined to comment. He and BSGR have always denied the bribery
             allegations.

             Vale declined to comment.




             Copyright The Financial Times Limited 2020. All rights reserved.




https://www.ft.com/content/54d7e54f-8245-4231-b543-a55a63e8a0c0                                                               3/3
